Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 17, 2015

                                      No. 04-14-00621-CV

                                IN THE INT OF CJT, A Child,

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,848
                         Honorable H. Paul Canales, Judge Presiding

                                         ORDER
        The two appellees in this appeal, Francisco Tovar Guajardo and Irma Perez Chapa, are
represented by separate appellate counsel. Both appellees’ briefs were originally due to be filed
in this appeal on May 18, 2015. Both appellees’ first motions requesting an extension of time
were granted, extending the deadline to June 17, 2015.

        Both appellees also filed a second motion requesting an additional extension of time to
file their briefs until July 17, 2015, for a total extension of sixty days. By order dated June 17,
2015, the motions were granted. This court’s order stated, “THIS IS THE FINAL
EXTENSION OF TIME THAT APPELLEES WILL BE GRANTED. Appellees’ briefs
must be filed by July 17, 2015, or this appeal will be set “at issue” and submitted without briefs
filed by appellees.”

        On July 14, 2015, both appellees filed a third motion for extension of time requesting an
additional thirty-day extension to file their briefs until August 17, 2014. The motions are
DENIED. The clerk of the court is instructed to set the appeal “at issue.” The appellees may file
a motion requesting permission to file their briefs prior to the submission of the appeal; however,
the granting of such a motion will be at the court’s discretion, and the appellees’ briefs must be
filed simultaneously with the filing of the motion.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court